341 S.W.3d 807 (2011)
John DEIBEL, Appellant,
v.
TREASURER OF MISSOURI AS CUSTODIAN OF SECOND INJURY FUND, Respondent.
No. ED 95352.
Missouri Court of Appeals, Eastern District, Division Five.
May 24, 2011.
Theodore Pashos, St. Charles, MO, for appellant.
Chris Koster, Atty. Gen., Da-Niel Cunningham, St. Louis, MO, for respondent.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Claimant, John Deibel, appeals from a decision by the Labor and Industrial Relations Commission that denied him compensation from the Second Injury Fund. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The Labor and Industrial Relations Commission's decision is affirmed. Rule 84.16(b).